Citation Nr: 0105379	
Decision Date: 02/22/01    Archive Date: 03/02/01	

DOCKET NO.  99-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of vision 
(blindness) in the left eye, claimed to have resulted from a 
lack of proper treatment at a Department of Veterans Affairs 
(VA) medical facility in late 1993 and 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
June 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Albuquerque, New Mexico.


REMAND

The veteran in this case seeks benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a loss of vision and/or 
blindness in his left eye, claimed to be the result of 
various surgeries performed during the period from late 1993 
to mid-1994.  In that regard, a review of the record 
discloses that, in November 1993, prior to the attempted 
surgical removal of a cataract from the veteran's left eye, 
the veteran experienced a retrobulbar hemorrhage as the 
result of an injection for the purposes of anesthesia.  On 
examination in the preoperative area, the veteran was noted 
to have a diffuse subconjunctival hemorrhage, in addition to 
minimal retropulsion of the globe of his left eye.  It was 
therefore decided to discharge the veteran, with plans to 
reschedule his cataract surgery in early February 1994.  

Further review of the record discloses that, in 
February 1994, the veteran underwent phacoemulsification with 
placement of a posterior chamber intraocular lens in his left 
eye.  Regrettably, shortly after the surgery, the veteran 
developed severe pigment dispersion and obstruction of the 
trabecular meshwork, with accompanying synechia formation.  
Because the veteran had been "out of control" on maximum 
tolerated medical therapy, in May 1994, he was admitted for 
filtration surgery by trabeculectomy with intraoperative 
Mitomycin C application to the left eye.  Following this 
surgery, the veteran developed certain complications, 
including a hyphema.  In addition, there was some difficulty 
in managing the veteran's intraocular pressures.  

The Board observes that, since the time of the veteran's 
May 1994 hospitalization and surgery, he has apparently been 
hospitalized, and possibly undergone further surgery, on at 
least one additional occasion.  However, records of this 
treatment and surgery (in June 1994) are not at this time 
part of the veteran's claims folder.  Moreover, while on VA 
ophthalmologic examination in October 1999, the veteran's 
claims folder and Volume II of his medical records were 
available for review, Volume I of those same records was 
unavailable.  That examination showed the veteran's vision in 
his left eye to be light perception only, whereas, at the 
time of the aforementioned VA hospitalization in 
November 1993, the veteran's visual acuity in his left eye 
was "20/200 pinhole under 20/100."  

The Board notes that, for claims received after October 1, 
1997, (as in this case), compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are payable for 
additional disability not the result of the veteran's own 
willful misconduct where such disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 1991 and Supp. 2000).  While at the time of the 
aforementioned VA examination in October 1999, the RO 
attempted to determine whether the retrobulbar hemorrhage 
which occurred in February 1994 represented an "unexpected 
outcome" of surgery, the examination failed to answer that 
question.  Accordingly, further development in this area must 
be undertaken prior to a final adjudication of the veteran's 
current claim. 

Finally, during the pendency of the veteran's appeal, there 
has been a significant change in the law.  More specifically, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following action:

1.  Any pertinent treatment records 
subsequent to May 1994, the date of the 
most recent VA hospitalization and surgery 
of record, and specifically including 
records of additional treatment and/or 
surgeries during the period from June 1994 
to the present, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.

2.  The RO should additionally attempt to 
obtain the veteran's complete VA 
hospitalization and treatment record, to 
include Volumes I and II of the veteran's 
medical records, referred to at the time 
of the aforementioned VA ophthalmologic 
examination in October 1999.  All such 
records, when obtained, should be 
associated with the veteran's claims 
folder.  

3.  The veteran should then be afforded an 
additional VA ophthalmologic examination, 
to include all necessary and appropriate 
studies, in order to more accurately 
determine the exact nature and etiology of 
any loss of vision in the left eye 
sustained during the period in question.  
Following completion of the examination, 
the examining ophthalmologist should 
specifically comment as to whether the 
veteran suffered additional left eye 
disability (including loss of vision) as a 
result of treatment and/or surgery 
provided by VA personnel.  Should it be 
determined that the veteran has, in fact, 
suffered such additional disability, a 
further opinion is requested as to whether 
the proximate cause of that disability was 
carelessness, negligence, a lack of proper 
skill, error in judgment, or other fault 
on the part of VA medical or surgical 
personnel, or whether such additional 
disability was reasonably foreseeable.  
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  In addition, all information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  

4.  Finally, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


